UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1415


JOSEPH M. RUSSELL,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; RUDOLPH BUMGARDNER, III; D. ARTHUR
KELSEY; WILLIAM G. PETTY; M. LANGHORNE KEITH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:09-cv-00029-JBF-DEM)


Submitted:   October 19, 2010             Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Russell, Appellant Pro Se.      Christy Monolo, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,         Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph M. Russell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Russell v. Virginia, No. 4:09-cv-00029-JBF-DEM (E.D. Va.

March 23, 2010).              We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2